Exhibit 10.1

SECOND AMENDMENT TO SUPPLY AGREEMENT

This SECOND AMENDMENT TO SUPPLY AGREEMENT (“Amendment”) is entered into on
December 22, 2017, (the “Amendment Effective Date”) by and between T2
Biosystems, Inc. (“Buyer”), and SMC Ltd. (“Seller”).

WHEREAS, this Amendment is intended to modify the Supply Agreement, dated
October 10, 2014, by and between the Buyer and Seller, and as amended in the
first Amendment to the Supply Agreement, dated August 29, 2017 (together the
“Agreement”).

WHEREAS, the parties agree to extend the Initial Term of the Agreement and amend
certain exhibits to the Agreement, as more specifically set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Agreement in accordance with Section XXV of the Agreement as follows:

1.    Amendment to Section XVI. Term of the Agreement. Section XVI of the
Agreement is hereby amended by deleting the first sentence of the section in its
entirety and replacing it with the following:

“The Agreement commences as of the Effective Date and, and shall remain in
effect until March 31, 2018 (the “Initial Term”).”

2.    No Other Amendments. No other changes or modifications to the Agreement
are incorporated in this Amendment, and all other provisions and terms of the
Agreement remain in full force and effect upon execution of this Amendment by
Buyer’s and Seller’s authorized representatives.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
hereinafter written.

 

BUYER:       By:  

/s/ John McDonough

    12/20/2017   Name:   John McDonough     Date   Title:   President & CEO    
SELLER:     By:  

/s/ Tom Howe

    12/22/2017   Name:   Tom Howe     Date   Title:   CAO    